--------------------------------------------------------------------------------

MANAGEMENT CONSULTANT AGREEMENT

THIS AGREEMENT is made effective as of the 1st day of December, 2007.

AMONG:

CANYON COPPER CORP., a Nevada corporation, having its head
office at Suite 408 – 1199 West Pender Street, Vancouver, British
Columbia, Canada V6E 2R1

(the "Company")

OF THE FIRST PART

AND:

ARH MANAGEMENT LTD. a corporation having an address at
3024 Procter Avenue, West Vancouver, British Columbia, Canada
V7V 1G1

(the "Consultant")

OF THE SECOND PART

AND:

ANTHONY R. HARVEY., having a residential address at 3024
Procter Avenue, West Vancouver, British Columbia, Canada
V7V 1G1

("Harvey")

OF THE THIRD PART

WHEREAS:

A.       The Company is engaged in the business of mineral exploration.

B.       Harvey is an employee of the Consultant.

C.       The Company desires to retain the Consultant as a consultant to provide
the services of Harvey to act as Chief Executive Officer and Chairman of the
Company and to provide consultant services to the Company on the terms and
subject to the conditions of this Agreement.

D.       The Consultant has agreed to provide the services of Harvey to act as
Chief Executive Officer and Chairman of the Company and Harvey has agreed to
provide his consultant services to the Company as an employee of the Consultant
on the terms and subject to the conditions of this Agreement.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and

--------------------------------------------------------------------------------

2

sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

1. DEFINITIONS

1.1       The following terms used in this Agreement shall have the meaning
specified below unless the context clearly indicates the contrary:

  (a)

"Consultant Fee" shall mean the consultant fee payable to the Consultant at the
rate set forth in Section 5.1; and

        (b)

"Term" shall mean the term of this Agreement beginning on the Effective Date and
ending on the close of business on the date of the termination of this
Agreement.


2. ENGAGEMENT AS A CONSULTANT

2.1       The Company hereby engages the Consultant as a consultant to provide
the services of Harvey in accordance with the terms and conditions of this
Agreement. The Consultant hereby accepts such engagement and Harvey hereby
agrees to provide his services to the Company, as an employee of the Consultant,
in order to enable the Consultant to provide the consultant services in
accordance with the terms and conditions of this Agreement.

3. TERM OF THIS AGREEMENT

3.1       The term of this Agreement shall become effective and begin as of the
Effective Date, and shall continue until the close of business on November 30,
2009, unless this Agreement is earlier terminated in accordance with the terms
of this Agreement or extended by the Board of Directors of the Company.

4. CONSULTING SERVICES

4.1       Harvey agrees to act as Chief Executive Officer and Chairman of the
Company and to perform the following services and undertake the following
responsibilities and duties to the Company to be provided by the Consultant and
Harvey as consulting services (the "Consulting Services"):

  (a)

exercising general direction and supervision over the business affairs of the
Company;

        (b)

providing overall direction to the management of the Company;

        (c)

reporting directly to Board of Directors of Company; and

        (d)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the Board of Directors
of the Company in the Consultant’s capacity as Chief Executive Officer and
Chairman, provided such duties are within the scope of the Company’s business
and implementation of the Company’s business plan.


--------------------------------------------------------------------------------

3

4.2       Harvey shall devote such attention and energies to the business
affairs of the Company as may be reasonably necessary for the discharge of his
duties as Chief Executive Officer and Chairman, provided, however, that Harvey
may engage in reasonable investment and other personal activities that do not
interfere with him or the Consultant's obligations hereunder.

4.3       The Consultant and Harvey will at all times be an independent
contractor and neither the Consultant nor Harvey will be deemed to be an
employee of the Company.

5. CONSULTANT FEE

5.1       During the term of this Agreement, the Company shall pay the
Consultant a consultant fee in consideration of the provision of the Consulting
Services equal $5,000 CDN per month (the "Consultant Fee").

5.2       The Consultant Fee shall be payable by the Company to the Consultant
on the first business day of each month during the term of the Agreement.

5.3       The Company may cease payment of the Consultant Fee to the Consultant
if Harvey fails to provide the Consulting Services to the Company.

6. STOCK OPTIONS

6.1       Harvey may be granted, subject to the approval of the Company’s Board
of Directors, incentive stock options to purchase shares of the Company’s common
stock in such amounts and at such times as the Board of Directors of the
Company, in their absolute discretion, may from time to time determine.

7. REIMBURSEMENT OF EXPENSES

7.1       The Company will pay to the Consultant and Harvey, in addition to the
Consultant Fee, the reasonable travel and promotional expenses and other
specific expenses incurred by the Consultant and Harvey in provision of the
Consulting Services, provided the Consultant and Harvey has obtained the prior
written approval of the Company.

8. TERMINATION

8.1       The Company may terminate this Agreement: (i) at any time on thirty
days notice; or (ii) without notice upon the occurrence of any of the following
events of default (each an “Event of Default”):

  (a)

the Consultant’s or Harvey’s commission of an act of fraud, theft or
embezzlement or other similar willful misconduct;

        (b)

the neglect or breach by the Consultant or Harvey of their material obligations
or agreements under this Agreement;

        (c)

the Consultant’s or Harvey’s refusal to follow lawful directives of the Board of
Directors of the Company; or

        (d)

Harvey being unwilling or unable to perform the services to be performed by the
Consultant under the terms of this Agreement,


--------------------------------------------------------------------------------

4

provided that notice of the Event of Default has been delivered to the
Consultant and Harvey and provided the Consultant and Harvey has failed to
remedy the default within thirty days of the date of delivery of notice of the
Event of Default.

8.2       The Consultant may terminate this Agreement at any time upon ninety
days’ notice.

8.3       On termination of this Agreement for any reason, all rights and
obligations of each party that are expressly stated to survive termination or
continue after termination will survive termination and continue in full force
and effect as contemplated in this Agreement.

9. PROPRIETARY INFORMATION AND DEVELOPMENTS

9.1       The Consultant and Harvey will not at any time, whether during or
after the termination of this Agreement for any reason, reveal to any person or
entity any of the trade secrets or confidential information concerning the
organization, business or finances of the Company or of any third party which
the Company is under an obligation to keep confidential, except as may be
required in the ordinary course of performing the Consulting Services to the
Company, and the Consultant and Harvey shall keep secret such trade secrets and
confidential information and shall not use or attempt to use any such secrets or
information in any manner which is designed to injure or cause loss to the
Company. Trade secrets or confidential information shall include, but not be
limited to, the Company's financial statements and projections, expansion
proposals, property acquisition opportunities and business relationships with
banks, lenders and other parties not otherwise publicly available.

10. RELIEF

10.1       The Consultant and Harvey hereby expressly acknowledge that any
breach or threatened breach by the Consultant or Harvey of any of the terms set
forth in Section 9 of this Agreement may result in significant and continuing
injury to the Company, the monetary value of which would be impossible to
establish, and any such breach or threatened breach will provide the Company
with any and all rights and remedies to which it may be entitled under the law,
including, but not limited to, injunctive relief or other equitable remedies.

11. PARTIES BENEFITED; ASSIGNMENTS

11.1       This Agreement shall be binding upon, and inure to the benefit of,
the Consultant and Harvey, his heirs and his personal representative or
representatives, and upon the Company and its successors and assigns. Neither
this Agreement nor any rights or obligations hereunder may be assigned by the
Consultant or Harvey and the Consultant shall not be entitled to substitute any
other person to perform the services in substitution for Harvey.

12. NOTICES

12.1       Any notice required or permitted to be given under this Agreement
shall be in writing and may be delivered personally or by telex or telecopier,
or by prepaid registered post addressed to the parties at the above-mentioned
addresses or at such other address of which notice may be given by either of
such parties. Any notice shall be deemed to have been received, if personally
delivered or by telex or telecopier, on the date of delivery and, if mailed as
aforesaid, then on the seventh business day after and excluding the day of
mailing.

--------------------------------------------------------------------------------

5

13. GOVERNING LAW

13.1       This Agreement shall be governed by and construed in accordance with
the laws of the Sate of Nevada and each party hereto adjourns to the
jurisdiction of the courts of the State of Nevada.

14. REPRESENTATIONS AND WARRANTIES

14.1       The Consultant and Harvey represent and warrant to the Company that
(a) the Consultant and Harvey are under no contractual or other restriction
which is inconsistent with the execution of this Agreement, the performance of
their duties hereunder or other rights of Company hereunder, and (b) the
Consultant and Harvey are under no physical or mental disability that would
hinder the performance of their duties under this Agreement.

15. MISCELLANEOUS

15.1       This Agreement contains the entire agreement of the parties relating
to the subject matter hereof.

15.2       This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

15.3       No modification or amendment of this Agreement shall be valid unless
in writing and signed by or on behalf of the parties hereto.

15.4       A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.

15.5       This Agreement is intended to be performed in accordance with, and
only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

15.6       The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

15.7       The Consultant and Harvey acknowledge and agree that O'Neill Law
Group PLLC has acted solely as legal counsel for the Company and that the
Consultant and Harvey have been advised to obtain independent legal advice prior
to execution of this Agreement.

[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

6

15.8       This Agreement may be executed in one or more counterparts, each of
which so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

CANYON COPPER CORP.
by its authorized signatory:

/s/ Kurt Bordian   KURT BORDIAN, Chief Financial Officer  

ARH MANAGEMENT LTD.
by its authorized signatory:

/s/ Anthony R. Harvey   ANTHONY R. HARVEY, President  


SIGNED, SEALED AND DELIVERED     BY ANTHONY R. HARVEY     in the presence of:  
        /s/ Linday Hay   /s/ Anthony R. Harvey Signature   ANTHONY R. HARVEY    
  Linday Hay     Name           408 – 1199 W. Pender St.     Address          
Vancouver, BC V6E 2R1    


--------------------------------------------------------------------------------